16‐2465‐cv 
     Elias et al. v. Rolling Stone LLC et al. 
                                                                                                     
 1                                                   
 2                                UNITED STATES COURT OF APPEALS 
 3                                    FOR THE SECOND CIRCUIT 
 4                                                   
 5                                         AUGUST TERM, 2016 
 6                                                   
 7                                        ARGUED: April 27, 2017 
 8                                 AMENDED DECISION: September 22, 2017 
 9                                                   
10                                           No. 16‐2465‐cv 
11                                   ______________________________ 
12    
13             GEORGE ELIAS, IV, STEPHEN HADFORD, ROSS FOWLER, 
14                                           
15                              Plaintiffs–Appellants, 
16                                           
17                                         v. 
18                                           
19       ROLLING STONE LLC, SABRINA RUBIN ERDELY, WENNER MEDIA LLC, 
20                                           
21                             Defendants–Appellees. 
22                       ______________________________ 

23                              Appeal from the United States District Court  
24                                for the Southern District of New York. 
25                               No. 15‐cv‐5953 — P. Kevin Castel, Judge. 
26                                  ______________________________ 

27   Before:  CABRANES and LOHIER, Circuit Judges, and FORREST, District Judge.1 
28    
29                         ______________________________ 

30    

     1 Judge Katherine B. Forrest, of the United States District Court for the Southern District 
     of New York, sitting by designation. 
                                                                                       No. 16‐2465‐cv 
      
      
 1          Plaintiffs‐Appellants George Elias, IV, Stephen Hadford, and Ross Fowler 

 2   appeal  from  a  decision  of  the  United  States  District  Court  for  the  Southern 

 3   District  of  New  York  (Castel,  J.)  dismissing  their  defamation  claims  against 

 4   Defendants‐Appellees  Rolling  Stone,  LLC,  Sabrina  Rubin  Erdely,  and  Wenner 

 5   Media  LLC.    Plaintiffs’  defamation  action  arises  from  a  now‐retracted  Rolling 

 6   Stone  magazine  article  written  by  Erdely  titled,  “A  Rape  on  Campus:  A  Brutal 

 7   Assault and Struggle for Justice at UVA” (the “Article”) as well as a subsequent 

 8   online podcast appearance by Erdely discussing the Article (the “Podcast”).  The 

 9   District Court granted Defendants’ motion to dismiss for failure to state a claim 

10   in  its  entirety.    The  District  Court  held  that  Plaintiffs  had  not  sufficiently  pled 

11   that  Defendants’  purportedly  defamatory  statements  in  the  Article  and  the 

12   Podcast  were  “of  and  concerning”  them.    Additionally,  the  District  Court  held 

13   that  Erdely’s  Podcast  statements  were  non‐actionable  opinion.    We  hold  that 

14   Plaintiffs  Elias  and  Fowler  have  plausibly  alleged  that  the  purportedly 

15   defamatory  statements  in  the  Article  only  were  “of  and  concerning”  them 

16   individually.  We also hold that Plaintiffs have plausibly alleged that the Article 

17   was  “of  and  concerning”  them  under  a  theory  of  small  group  defamation.  

18   However,  we  hold  that  the  District  Court  correctly  determined  that  Erdely’s 



                                                    2
                                                                                 No. 16‐2465‐cv 
      
      
 1   comments  in  the  Podcast  were  non‐actionable  opinion,  and  that  Plaintiff 

 2   Hadford did not plausibly allege that the statements in the Article were “of and 

 3   concerning” him as an individual apart from his membership in Phi Kappa Psi.  

 4   Accordingly,  we  AFFIRM  in  part  insofar  as  the  District  Court  dismissed 

 5   Plaintiffs’  claims  regarding  the  Podcast  and  Plaintiff  Hadford’s  individual 

 6   claims,  and  REVERSE  in  part  insofar  as  the  District  Court  dismissed  Plaintiffs 

 7   Elias’s and Fowler’s individual claims and all Plaintiffs’ claims under a theory of 

 8   small  group  defamation,  and  REMAND  the  cause  to  the  District  Court  for 

 9   further proceedings consistent with this opinion. 

10            Judge Lohier filed a separate opinion concurring in part and dissenting in 

11   part. 

12                               ______________________________ 

13                        ALAN  LEE  FRANK,  Alan  L.  Frank  Law  Associates,  P.C., 
14                        Jenkintown, PA, for Plaintiffs‐Appellants. 

15                        ELIZABETH  A.  MCNAMARA  (Samuel  M.  Bayard,  Abigail  B. 
16                        Everdell, Davis Wright Tremaine LLP, New York, NY; Alison 
17                        Schary,  Davis  Wright  Tremaine  LLP,  Washington,  DC,  on  the 
18                        brief),  Davis  Wright  Tremaine  LLP,  New  York,  NY,  for 
19                        Defendants‐Appellees. 
20                              ______________________________ 

21   FORREST, District Judge: 
22    


                                                 3
                                                                                    No. 16‐2465‐cv 
      
      
 1          George  Elias,  IV,  Stephen  Hadford,  and  Ross  Fowler  (collectively, 

 2   “Plaintiffs”)  appeal  from  a  June  28,  2016  decision  of  the  United  States  District 

 3   Court  for  the  Southern  District  of  New  York  (Castel,  J.)  dismissing  their 

 4   defamation  claims  against  Rolling  Stone,  LLC  (“Rolling  Stone”),  Sabrina  Rubin 

 5   Erdely, and Wenner Media LLC (“Wenner Media”) (collectively, “Defendants”).  

 6   Plaintiffs’ defamation action arises from a now‐retracted Rolling Stone magazine 

 7   article  written  by  Erdely  titled,  “A  Rape  on  Campus:  A  Brutal  Assault  and 

 8   Struggle  for  Justice  at  UVA”  (the  “Article”)  as  well  as  a  subsequent  online 

 9   podcast  appearance  by  Erdely  discussing  the  Article  (the  “Podcast”).    The 

10   Article, first published in the November 19, 2014 online edition of the magazine, 

11   presented a detailed account of an alleged violent gang rape of a woman named 

12   “Jackie”  by  seven  male  participants  and  two  male  onlookers  (including  a  man 

13   named  “Drew”)  in  a  bedroom  of  the  Phi  Kappa  Psi  fraternity  house  at  the 

14   University of Virginia (“UVA”).   

15          Following widespread national attention to the Article’s allegations, it was 

16   discovered that “Jackie,” the Article’s main subject as well as Erdely’s principal 

17   source,  had  fabricated  the  story.    In  the  wake  of  this  discovery,  Rolling  Stone 

18   retracted the Article and issued an apology on April 5, 2015. 



                                                  4
                                                                                      No. 16‐2465‐cv 
      
      
 1          On July 29, 2015, Plaintiffs sued Rolling Stone, Erdely, and Wenner Media 

 2   for  defamation.    Plaintiffs,  who  were  undergraduate  students  and  members  of 

 3   the  Phi  Kappa  Psi  fraternity  at  UVA  when  Jackie’s  rape  purportedly  occurred, 

 4   alleged  that  the  Article  and  Podcast  defamed  them  by  identifying  them 

 5   individually  as  participants  in  Jackie’s  alleged  rape  and  by  identifying  them 

 6   collectively  as  members  of  a  group  of  Phi  Kappa  Psi  fraternity  brothers  at  the 

 7   time the rape allegedly occurred.   

 8          Defendants  moved  to  dismiss  Plaintiffs’  complaint  for  failure  to  state  a 

 9   claim  under  Federal  Rule  of  Civil  Procedure  12(b)(6).    By  Memorandum  and 

10   Order dated June 28, 2016, the District Court granted Defendants’ motion in its 

11   entirety.    The  District  Court  held  that  Plaintiffs  had  not  sufficiently  pled  that 

12   Defendants’ statements were “of and concerning” them, as is necessary to sustain 

13   a  claim  for  defamation.    The  District  Court  found  that,  as  a  matter  of  law,  the 

14   statements were insufficient to be “of and concerning” each Plaintiff individually 

15   and were also insufficient to support small group defamation.  Additionally, the 

16   District Court held that Erdely’s Podcast statements were not factual assertions, 

17   but non‐actionable opinion.   




                                                   5
                                                                                  No. 16‐2465‐cv 
      
      
 1         On  appeal,  we  conclude  that  the  District  Court  properly  dismissed 

 2   Plaintiffs’  defamation  claim  arising  from  the  Podcast.    We  also  find  that  the 

 3   District  Court  properly  dismissed  Plaintiffs’  claims  relating  to  Hadford 

 4   individually.    With  regard  to  Elias  and  Fowler,  however,  we  conclude  that  the 

 5   complaint  plausibly  alleged  that  the  statements  in  the  Article  were  “of  and 

 6   concerning”  them  individually.    We  further  conclude  that  the  complaint 

 7   plausibly alleged  that all Plaintiffs  were  defamed  as  members  of  Phi Kappa  Psi 

 8   under  a  theory  of  small  group  defamation.    Accordingly,  we  AFFIRM  in  part 

 9   insofar  as  the  District  Court  dismissed  Plaintiffs’  claims  regarding  the  Podcast 

10   and  Plaintiff  Hadford’s  individual  claims,  and  REVERSE  in  part  insofar  as  the 

11   District Court dismissed Plaintiffs Elias’s and Fowler’s individual claims and all 

12   Plaintiffs’  claims  under  a  theory  of  small  group  defamation,  and  REMAND  the 

13   cause to the District Court for further proceedings consistent with this opinion.    

14                                      BACKGROUND 

15   A.    Factual Background  

16         1.     The Plaintiffs 

17         The  following  facts  are  taken  from  the  complaint  and  joint  appendix  and 

18   are  presumed  true  for  the  purpose  of  resolving  Defendants’  motion  to  dismiss.  



                                                 6
                                                                                    No. 16‐2465‐cv 
      
      
 1   Plaintiffs are George Elias IV, Ross Fowler, and Stephen Hadford, three men in 

 2   their mid‐twenties who graduated from UVA in 2013.  All were active members 

 3   of  the  Phi  Kappa  Psi  fraternity  in  the  fall  of  2012,  the  relevant  timeframe  of 

 4   Jackie’s  alleged  rape  described  in  the  Article.    As  discussed  in  further  detail 

 5   below, Plaintiffs’ relevant individual distinguishing characteristics are as follows: 

 6   Elias lived in the first bedroom at the top of the stairs on the second floor of Phi 

 7   Kappa  Psi’s  on‐campus  fraternity  house;  Fowler  was  a  previous  rush  chair  for 

 8   the  fraternity  and  an  avid  swimmer  at  the  university  aquatic  facility;  and 

 9   Hadford  frequently  rode  his  bike  on  campus  in  the  year  following  his 

10   graduation.    Plaintiffs’  membership  in  the  fraternity  and  the  UVA  class  of  2013 

11   was shown and listed on Plaintiffs’ Facebook accounts, Phi Kappa Psi’s website, 

12   and  is  common  knowledge  amongst  current  and  former  UVA  students.    In  the 

13   fall  of  2012,  there  were  fifty‐three  Phi  Kappa  Psi  members,  of  whom  thirty‐one 

14   were members of either the class of 2013 or 2014.   

15          Phi  Kappa  Psi’s  UVA  chapter  has  an  on‐campus  house  in  which  the 

16   fraternity hosts events and where certain fraternity members live.  During both 

17   the 2012 and 2013 school years, Plaintiff Elias lived in the Phi Kappa Psi house in 

18   the first bedroom at the top of the first flight of stairs; according to the complaint, 



                                                  7
                                                                                   No. 16‐2465‐cv 
      
      
 1   this was known to people who knew Elias because, among other reasons, it was 

 2   unusual  for  Phi  Kappa  Psi  members  to  live  in  the  on‐campus  house  for  more 

 3   than  one  year.    Elias’s  room  was  the  only  bedroom  in  the  house  on  the  second 

 4   floor that was not located behind an electronic keypad lock; it was therefore the 

 5   only  bedroom  on  the  second  floor  that was directly  accessible  from  the  house’s 

 6   main  staircase.    According  to  the  complaint,  Elias’s  room  was  also  one  of  only 

 7   three rooms on the second floor of the house large enough to hold ten people.   

 8          Like  many  fraternities,  Phi  Kappa  Psi  requires  prospective  members  to 

 9   apply for membership through a pledge process run by a “rush chair.”  Fowler 

10   served as rush chair for the 2010‐2011 academic year, making him responsible for 

11   the fraternity’s recruitment and initiation processes, and he was also active in the 

12   rush  process  during  the  2011‐2012  academic  year.    Fowler  was  also  an  avid 

13   swimmer at UVA; he regularly swam at the university’s aquatic center.   

14          Plaintiff Hadford was also a member of Phi Kappa Psi who graduated in 

15   2013.    According  to  Plaintiffs,  Hadford  wore  Phi  Kappa  Psi  shirts  almost  daily 

16   prior to the release of the Article.  Hadford lived on campus for fifteen months 

17   after graduating, and he frequently rode his bike across the UVA campus on his 

18   way to work or social visits.  



                                                  8
                                                                                    No. 16‐2465‐cv 
      
      
 1          2.     The Article and Podcast  

 2          On November 19, 2014, Rolling Stone published an online article authored 

 3   by Erdely titled, “A Rape on Campus: A Brutal Assault and Struggle for Justice 

 4   at  UVA.”    According  to  the  complaint,  the  Article  generated  worldwide 

 5   headlines, and its online edition received more than 2.7 million views.  The main 

 6   subject of the Article was “Jackie,” a woman interviewed by Erdely and who was 

 7   Erdely’s  primary  source  for  the  piece.    The  Article  recounts  a  brutal  gang  rape 

 8   that Jackie claimed she suffered over the course of three hours in a bedroom at 

 9   the Phi Kappa Psi fraternity house at UVA in the fall of 2012.   

10          The Article opened with Jackie, then a freshman, at a party with “her date, 

11   [a] handsome Phi Kappa Psi brother” pseudonymously named “Drew,” a junior 

12   whom  she  “met  while  [they  were]  working  lifeguard  shifts  together  at  the 

13   university pool.”  JA‐100 to JA‐101.  According to the Article, Drew then invited 

14   Jackie  to  an  upstairs  bedroom,  where  she  was  subsequently  thrown  through  a 

15   glass table and forcibly gang raped by seven men while Drew and a ninth man 

16   observed.    The  Article  stated  that  “spectators  swigged  beers”  and  the  attackers 

17   “called  each  other  nicknames  like  Armpit  and  Blanket.”    JA‐101.    According  to 

18   the  Article,  the  attackers  encouraged  one  participant  to  rape  Jackie  by  uttering 



                                                  9
                                                                                       No. 16‐2465‐cv 
      
      
 1   statements like “What, she’s not hot enough for you?”; “Don’t you want to be a 

 2   brother?”; and “We all had to do it, so you do, too.”  Id.  Jackie eventually passed 

 3   out and awoke with her dress “spattered with blood,” at which point she exited 

 4   the  house  while  the  party  was  still  underway.    Id.    The  Article  explained  that 

 5   Drew  later  thanked  Jackie  for  a  “great  time”  at  the  party,  and  the  other 

 6   purported  attackers  likewise  behaved  toward  Jackie  as  if  nothing  had  ever 

 7   happened.  JA‐103.       

 8             At the end of her freshman year, the Article stated, Jackie first reported the 

 9   rape to UVA Dean Nicole Eramo.  JA‐105.  Dean Eramo is also reported as stating 

10   in late 2014 that “all the boys involved have graduated.”  JA‐108.  In addition to 

11   Jackie’s  rape,  the  Article  described  a  rape  that  occurred  at  the  Phi  Kappa  Psi 

12   house  in  1984,2  and  asserted  that  after  Jackie  shared  her  account  with  friends, 

13   two other female UVA undergraduates contacted her and confided that they, too, 

14   had recently been Phi Kappa Psi gang‐rape victims.3   




     2    The occurrence of this 1984 rape is not a matter in dispute in this case. 

     3 Interspersed with episodes of Jackie’s story in the Article is Erdely’s presentation of 
     alleged research on the pervasiveness and normalization of sexual assault on university 
     campuses in general and at UVA in particular. 

                                                     10
                                                                                     No. 16‐2465‐cv 
      
      
 1          On  November  27,  2014,  Erdely  was  interviewed  as  a  guest  on  a  podcast 

 2   hosted by the online publication Slate.  During the Podcast, Erdely stated: 

 3         I  mean  I  would  think  that  the  first  thing  that  they  would  do  is  at 
 4         least  tell  her,  you  know,  this  needs  to  go  to  the  police,  these  are 
 5         dangerous  people  who  are  hurting  people—who  are  hurting 
 6         people—if they hurt you, and you know, and she heard them saying 
 7         things  during  the  rape  like  oh,  you  know,  you  have  to,  you  know 
 8         egging—keep  egging  each  other  on  saying  things  like  “Don’t  you 
 9         wanna be a brother?” which seems to indicate that this is some kind 
10         of initiation ritual. 
11          
12         . . . 
13          
14         I would speculate that life inside of a frat house is a—probably—you 
15         know, you have this kind of communal life where everybody’s sort 
16         of  sharing  information,  it’s  a  very—it’s  a  life  where,  you  know, 
17         people are living their lives very closely with one another.  And, um, 
18         it  seems  impossible  to  imagine  that  people  didn’t  know  about  this, 
19         that some people didn’t know about this, maybe not everybody—it’s 
20         a  fairly  large  fraternity—there’s  something  like  82  brothers  in  the 
21         fraternity  now,  currently  in  there—But  it  seems  impossible  to 
22         imagine that people did not know about it. 
23          
24   JA‐26. 

25          3.     Retraction 

26          Three  weeks  after  the  Article’s  online  publication,  on  December  5,  2014, 

27   the Washington Post published an article titled, “Key elements of Rolling Stone’s 

28   U‐Va.  gang  rape  allegations  in  doubt.”    JA‐27.    That  same  day,  Rolling  Stone’s 

29   managing editor issued a public apology on the magazine’s website, stating that 

                                                  11
                                                                                      No. 16‐2465‐cv 
      
      
 1   “in the face of new information, there now appear to be discrepancies in Jackie’s 

 2   account,  and  we  have  come  to  the  conclusion  that  our  trust  in  her  was 

 3   misplaced.”    Id.    It  soon  came  to  light  that  Jackie,  Erdely’s  primary  source,  had 

 4   fabricated  the  account  of  the  gang  rape  and  its  aftermath,  including  the 

 5   purported  failures  by  the  UVA  administration  to  respond  appropriately.    On 

 6   April  5,  2015,  Rolling  Stone  officially  retracted  the  Article  and  issued  a  written 

 7   apology “to our readers and to all of those who were damaged by our story and 

 8   the ensuing fallout, including members of the Phi Kappa Psi fraternity and UVA 

 9   administrators and students.”  JA‐29.  

10   B.     Procedural History 

11          Plaintiffs commenced this action on July 29, 2015, claiming defamation for 

12   statements  made  in  the  online  and  print  editions  of  the  Article  and  during 

13   Erdely’s  Podcast  interview.4    On  June  28,  2016,  the  District  Court  granted 

14   Defendants’ motion to dismiss the complaint in its entirety for failure to state a 

15   claim.  Principally, the District Court’s decision was based on two findings: first, 

16   that  none  of  the  three  Plaintiffs  had  alleged  sufficient  facts  to  show  that  the 

17   allegedly  defamatory  statements  were  “of  and  concerning”  them;  and  second, 

     4 Plaintiffs voluntarily dismissed count four of their complaint alleging negligent 
     infliction of emotional distress. 

                                                   12
                                                                                            No. 16‐2465‐cv 
      
      
 1   that  Erdely’s  Podcast  remarks  were  non‐actionable  opinion.    With  regard  to  its 

 2   first  finding,  the  District  Court  determined  that,  as  a  matter  of  law,  the 

 3   statements  at  issue  were  insufficient  to  be  “of  and  concerning”  each  Plaintiff 

 4   individually and were also insufficient to support small group defamation.   

 5          This appeal followed. 

 6                                            DISCUSSION 

 7   A.     Standard of Review 

 8          We  review  the  grant  of  a  motion  to  dismiss  under  Rule  12(b)(6)  de  novo, 

 9   “construing  the  complaint  liberally,  accepting  all  factual  allegations  in  the 

10   complaint as true, and drawing all reasonable inferences in the plaintiff’s favor.”  

11   Chase Grp. Alliance LLC v. City of New York Dep’t of Fin., 620 F.3d 146, 150 (2d Cir. 

12   2010)  (internal  quotation  marks  omitted).    “To  survive  a  motion  to  dismiss,  a 

13   complaint  must  contain  sufficient  factual  matter,  accepted  as  true,  to  ‘state  a 

14   claim  to  relief  that  is  plausible  on  its  face.’”    Ashcroft  v.  Iqbal,  556  U.S.  662,  678 

15   (2009)  (quoting  Bell  Atl.  Corp.  v.  Twombly,  550  U.S.  544,  570  (2007)).    “The 

16   plausibility  standard  is  not  akin  to  a  ‘probability  requirement,’  but  it  asks  for 

17   more  than  a  sheer  possibility  that  a  defendant  has  acted  unlawfully.    Where  a 

18   complaint pleads facts that are ‘merely consistent with’ a defendant’s liability, it 



                                                      13
                                                                                     No. 16‐2465‐cv 
      
      
 1   ‘stops  short  of  the  line  between  possibility  and  plausibility  of  entitlement  to 

 2   relief.’”  Id. (quoting Twombly, 550 U.S. at 557) (internal citation omitted). 

 3   B.     Applicable Legal Principles  

 4          The  parties  agree  that  New  York  law  applies  to  this  case.    In  New  York, 

 5   “[d]efamation  is  ‘the  making  of  a  false  statement  which  tends  to  expose  the 

 6   plaintiff  to  public  contempt,  ridicule,  aversion  or  disgrace,  or  induce  an  evil 

 7   opinion  of  him  in  the  minds  of  right‐thinking  persons,  and  to  deprive  him  of 

 8   their friendly intercourse in society.’”  Stepanov v. Dow Jones & Co., 987 N.Y.S.2d 

 9   37, 41 (1st Dep’t 2014) (quoting Foster v. Churchill, 87 N.Y.2d 774, 751 (1996)).  To 

10   state a claim for defamation, a complaint must allege “(1) a false statement that is 

11   (2) published to a third party (3) without privilege or authorization, and that (4) 

12   causes  harm,  unless the  statement  is  one  of  the types  of  publications actionable 

13   regardless of harm.”  Id. at 41‐42. 

14          In  addition,  and  central  to  this  appeal,  a  defamation  plaintiff  must  allege 

15   that the purportedly defamatory statement was “of and concerning” him or her, 

16   i.e., that “[t]he reading public acquainted with the parties and the subject” would 

17   recognize  the  plaintiff  as  a  person  to  whom  the  statement  refers.    Carlucci  v. 

18   Poughkeepsie  Newspapers,  Inc.,  57  N.Y.2d  883,  885  (1982);  see  also  New  York  Times 



                                                  14
                                                                                       No. 16‐2465‐cv 
      
      
 1   Co. v. Sullivan, 376 U.S. 254, 288‐91 (1964).  Whether a plaintiff has satisfied this 

 2   requirement  is  typically  resolved  by  the  court  at  the  pleading  stage.    Church  of 

 3   Scientology Int’l v. Behar, 238 F.3d 168, 173 (2d Cir. 2001).  “‘It is not necessary that 

 4   the  world  should  understand  the  libel;  it  is  sufficient  if  those  who  know  the 

 5   plaintiff can make out that she is the person meant.’”  Geisler v. Petrocelli, 616 F.2d 

 6   636,  639  (2d  Cir.  1980)  (quoting  Fetler  v.  Houghton  Mifflin  Co.,  364  F.2d  650,  651 

 7   (2d  Cir.  1966))  (alteration  omitted).    “[W]here  extrinsic  facts  are  relied  upon  to 

 8   prove  such  reference  the  party  alleging  defamation  must  show  that  it  is 

 9   reasonable to conclude that the publication refers to him or her and the extrinsic 

10   facts  upon  which  that  conclusion  is  based  were  known  to  those  who  read  or 

11   heard  the  publication.”    Chicherchia  v.  Cleary,  616  N.Y.S.2d  647,  648  (2d  Dep’t 

12   1994). 

13   C.     The Article   

14          On  appeal,  Plaintiffs  argue  that  they  have  sufficiently  pled  that  the 

15   allegedly  defamatory  statements  in  the  Article  were  “of  and  concerning”  them.  

16   Specifically,  Plaintiffs  argue,  first,  that  they  have  plausibly  alleged  that  the 

17   defamatory  statements  in  the  Article  were  “of  and  concerning”  them 

18   individually, and second, that the statements were directed at all Phi Kappa Psi 



                                                    15
                                                                                   No. 16‐2465‐cv 
      
      
 1   members at the time of the alleged rape such that Plaintiffs can maintain a claim 

 2   for small group defamation.   

 3          While it is a close call, we conclude on balance that the complaint plausibly 

 4   alleged  that  the  purportedly  defamatory  statements  in  the  Article  were  “of  and 

 5   concerning”  Elias  and  Fowler  individually.    At  this  stage  of  the  litigation, 

 6   Plaintiffs  need  only  plead  sufficient  facts  to  make  it  plausible—not  probable  or 

 7   even reasonably likely—that a reader familiar with each Plaintiff would identify 

 8   him as the subject of the statements at issue.  Iqbal, 556 U.S. at 678.  With regard 

 9   to the Article, Elias and Fowler, but not Hadford, have met this burden.   

10          We further conclude that the complaint plausibly alleged that all Plaintiffs 

11   were  defamed  as  members  of  Phi  Kappa  Psi  under  a  theory  of  small  group 

12   defamation.  

13          1.     Elias 

14          Elias  alleged  that  the  Article  was  “of  and  concerning  him”  individually 

15   because  during  the  time  of  the  purported  rape,  he  was  both  a  Phi  Kappa  Psi 

16   brother in the class of 2013 and was known to live in the bedroom at the top of 

17   the first flight of stairs in the fraternity house.  Brief for Plaintiffs‐Appellants at 

18   21.  As discussed in the Factual Background, supra, the alleged rape took place on 



                                                 16
                                                                                     No. 16‐2465‐cv 
      
      
 1   the  second  floor  of  the  fraternity  house;  the  complaint  alleged  that  Elias’s 

 2   bedroom was one of only three in the Phi Kappa Psi house on the second floor 

 3   that could fit ten people (the number involved in the alleged gang rape) and was 

 4   the only bedroom on the second floor accessible by way of the staircase without 

 5   having  to  pass  through  an  electronic  keypad  lock.    The  complaint  also  alleged 

 6   that  upon  release  of  the  Article,  family,  friends,  acquaintances,  coworkers,  and 

 7   reporters  easily  identified  Plaintiff  Elias  as  one  of  the  alleged  attackers  and, 

 8   among other things, interrogated him, humiliated him, and scolded him.   

 9          The  decision  below  found  these  facts  insufficient  to  plausibly  allege  that 

10   the  Article  was  “of  and  concerning”  Elias.    Drawing  all  inferences  in  Plaintiffs’ 

11   favor, we disagree.    

12          The District Court based its determination on two observations: first, that 

13   there  were  several  bedrooms  on  the  second  floor  and  the  Article  contained  no 

14   details  distinguishing  Elias’s  bedroom  from  the  others;  and  second,  that  the 

15   Article  did  not mention  the  presence  or  absence  of  a keypad  lock.   Drawing all 

16   reasonable inferences in Plaintiffs’ favor, however, the absence of any mention of 

17   a  keypad  lock  is  properly  construed  to  support  the  inference  that  Drew  and 

18   Jackie  did  not  encounter  such  a  lock  between  the  stairs  and  the  bedroom.  



                                                  17
                                                                                      No. 16‐2465‐cv 
      
      
 1   Considering that Elias was a member of Phi Kappa Psi; he graduated in 2013 (the 

 2   year that the alleged perpetrators graduated); he lived in the fraternity house in 

 3   the  only  bedroom  on  the  second  floor  that  was  both  large  enough  to  fit  the 

 4   description  of  the  alleged  location  of  the  rape  and  easily  accessible  by  non‐

 5   residents; and he was in fact identified by others as one of the alleged attackers, 

 6   Elias has sufficiently pled that the Article was “of and concerning” him.  At this 

 7   stage  of  the  proceedings,  Elias  has  shown  that  it  is  plausible  that  a  reader  who 

 8   knew Elias could identify him based on the allegedly defamatory statements in 

 9   the Article. 

10          2.       Fowler 

11          Fowler alleged that the Article was “of and concerning him” individually 

12   because during the time of the purported rape, he was a Phi Kappa Psi brother in 

13   the class of 2013, he had a prominent role in initiating new fraternity members, 

14   and he regularly swam at the UVA aquatic center.  Brief for Plaintiffs‐Appellants 

15   at 22‐23.  As discussed above, Fowler was the rush chair for Phi Kappa Psi in the 

16   2010‐2011 academic year and was active in the rush process during the 2011‐2012 

17   academic year.  And as Erdely’s Podcast gloss corroborates, the Article described 

18   a  kind  of  fraternity  initiation  ritual,  with  the  alleged  attackers  egging  on  one 



                                                   18
                                                                                    No. 16‐2465‐cv 
      
      
 1   unaroused participant by stating: “Don’t you want to be a brother?” and “We all 

 2   had  to  do  it,  so  you  do,  too.”    JA‐101.    The  Article  also  stated  that  “Drew” 

 3   worked as a lifeguard and Jackie ran into Drew at the UVA pool.   

 4          We  conclude  that  based  on  these  facts,  Fowler  like  Elias  has  plausibly 

 5   alleged that the Article was “of and concerning” him.  Fowler was a member of 

 6   Phi Kappa Psi who graduated in 2013.  And although Fowler was not a lifeguard, 

 7   he visited the UVA pool regularly, where Jackie was reported to have met Drew 

 8   and encountered Drew on multiple occasions.  In addition, as Fowler argues, the 

 9   alleged statements by the attackers, “Don’t you want to be a brother?” and “We 

10   all had to do it,” can plausibly be interpreted to suggest that Jackie’s gang rape 

11   was  related  to  the  fraternity’s  initiation  process,  in  which  Fowler  had  a 

12   prominent  role.5    The  District  Court  rejected  this  interpretation,  explaining  that 

13   the  statements  “are  plausibly  read  as  a  boast—a  type  of  perverse  puffery.”  

14   Again,  however,  such  statements  are  to  be  read  in  the  light  most  favorable  to 

15   Plaintiffs  and  the  relevant  determination  is  whether  Fowler’s  proffered 




     5 As discussed further below, these statements cannot plausibly be read, however, to 
     suggest that all Phi Kappa Psi members were required to engage in rape as part of the 
     fraternity’s initiation process.  

                                                  19
                                                                                    No. 16‐2465‐cv 
      
      
 1   interpretation  is  plausible,  not  whether  other  plausible  interpretations  exist.6  

 2   Like Elias, Fowler was also actually identified after the Article was published as 

 3   one  of  the  participants  in  the  alleged  gang  rape  and  received  harassing  texts, 

 4   emails, and comments from peers, co‐workers, and reporters.  

 5          In  short,  Fowler  has  plausibly  pled  that  the  Article  was  “of  and 

 6   concerning” him.7   

 7          3.     Hadford 

 8          The District Court determined that Hadford failed to plausibly allege that 

 9   the  Article  was  “of  and  concerning”  him.    Hadford’s  defamation  claim  rests 

10   primarily  on  the  fact  that,  in  addition  to  being  a  Phi  Kappa  Psi  member  who 

11   graduated in 2013, he rode his bike through campus regularly for fifteen months 



     6 While Fowler did not allege that he participated in the rush process in the fall of 2012, 
     when the purported rape occurred, he did allege that he had been active in the rush 
     process in the two previous academic years.  Given the prominence of his role in the 
     process and the temporal proximity of his involvement to the purported rape, it is 
     plausible that some readers of the Article concluded that he was involved.  See Springer 
     v. Viking Press, 457 N.Y.S.2d 246, 248‐49 (1st Dep’t 1982), aff’d, 60 N.Y.2d 916 (1983) 
     (stating that when determining whether a fictitious work is defamatory a court 
     “search[es] for similarities and dissimilarities”). 

     7 Neither party has raised on appeal, nor does it appear to have been briefed below, 
     whether “Drew” can ultimately be “of and concerning” both Plaintiffs Elias and Fowler.  
     Though this may be a relevant question, we leave it to be addressed in the first instance 
     by the parties and District Court in the course of discovery, at the summary judgment 
     stage, or at trial.  

                                                  20
                                                                                       No. 16‐2465‐cv 
      
      
 1   after graduating.  See Brief for Plaintiffs‐Appellants at 22.  Like the District Court, 

 2   we  conclude  that  Hadford’s  allegations  are  too  speculative  to  withstand 

 3   Defendants’ motion to dismiss.  

 4          According to the Article, Dean Eramo told Jackie in late‐2014 that “all the 

 5   boys  involved  [in  the  rape]  have  graduated,”  indicating  that  the  attackers 

 6   graduated  in  either  2013  or  2014.    JA‐108.    The  Article  further  states  that  Jackie 

 7   was “mystified” by this because she had “just seen one of the boys riding his bike 

 8   on  the  grounds.”    Id.    Hadford  argues  that  because  he  “lived  on  campus  after 

 9   graduating  and  rode  his  bike  around  campus,”  “[r]eaders  aware  of  those  facts 

10   would reasonably conclude that Hadford must have been the person who Jackie 

11   saw riding his bike on campus.”  Brief for Plaintiffs‐Appellants at 22. 

12          While  Hadford’s  interpretation  is  possible,  we  conclude  that  he  has  not 

13   pled  sufficient  facts  to  render  it  plausible  that  the  Article  was  “of  and 

14   concerning”  him  individually.    For  example,  there  is  no  allegation  that  it  is 

15   unusual for UVA alumni to bike through campus such that a reasonable reader 

16   familiar with Hadford’s biking habits would conclude that the Article plausibly 

17   referred to him.  The facts alleged with regard to Hadford are “‘merely consistent 




                                                    21
                                                                                 No. 16‐2465‐cv 
      
      
 1   with’ . . . defendant’s liability,” and are thus insufficient to survive Defendants’ 

 2   motion to dismiss.  Iqbal, 556 U.S. at 678 (quoting Twombly, 550 U.S. at 557). 

 3         4.     Small Group Defamation 

 4         Plaintiffs  argue  that  regardless  of  whether  they  have  sufficiently  alleged 

 5   that the Article was “of and concerning” them individually, the Article defamed 

 6   a  small  group  to  which  each  Plaintiff  belongs:  “all  then‐members  of  Phi  Kappa 

 7   Psi at UVA.”  Brief for Plaintiffs‐Appellants at 15.  The District Court rejected this 

 8   argument, finding that neither the Article nor the Podcast expressly or impliedly 

 9   stated that all fraternity members committed rape as a condition of initiation or 

10   knew that others had committed such a crime.  We disagree.  Because a reader of 

11   the  Article  could  plausibly  conclude  that  each  member  of  Phi  Kappa  Psi  was 

12   implicated either directly or indirectly in the alleged rapes, Plaintiffs can proceed 

13   under a theory of small group defamation. 

14         Under  the  group  libel  doctrine,  typically  “a  statement  made  about  an 

15   organization is not  understood to refer to any of its individual members unless 

16   that person is distinguished from other members of the group.”  Three Amigos SJL 

17   Rest., Inc. v. CBS News Inc., 15 N.Y.S.3d 36, 41 (1st Dep’t 2015), aff’d, 28 N.Y.3d 82 

18   (2016).    But  where  a  statement  defames  all  members  of  a  small  group,  the 



                                                22
                                                                                          No. 16‐2465‐cv 
      
      
 1   “reference  to  the  individual  plaintiff  reasonably  follows  from  the  statement.”  

 2   Brady  v.  Ottaway  Newspapers,  Inc.,  445  N.Y.S.2d  786,  790  (2d  Dep’t  1981).  

 3   Accordingly, “an individual belonging to a small group may maintain an action 

 4   for individual injury resulting from a defamatory comment about the group, by 

 5   showing that he is a member of the group.”  Id.; see also Algarin v. Town of Wallkill, 

 6   421  F.3d  137,  139  (2d  Cir.  2005);  Ball  v.  Taylor,  416  F.3d  915  (8th  Cir.  2005)  (per 

 7   curiam)  (finding  small  group  exception  applied  where  statement  defamed 

 8   approximately  one‐hundred  individuals);  1  Robert  D.  Sack,  Sack  on  Defamation: 

 9   Libel,  Slander,  and  Related  Problems  §  2:9.4,  at  2‐163‐64  (5th  ed.  2017)  (discussing 

10   Brady decision).8   

11          To evaluate a small group defamation claim, a court considers the size of 

12   the  group,  whether  the  statement  impugns  the  character  of  all  or  only  some  of 

     8 In his partial dissent, Judge Lohier notes that he proposed certification of the issue of 
     small group defamation to the New York Court of Appeals.  Whatever the merits of 
     certification, we must bear in mind that the process is prolonged and costly to 
     impecunious plaintiffs.  As such, we should be especially reluctant to burden litigants 
     and courts with the process where, as here, state precedent is adequate to resolve an 
     issue.  See, e.g., Cornejo v. Bell, 592 F.3d 121, 130 (2d Cir. 2010) (“[W]e are bound to apply 
     the law as interpreted by New York’s intermediate appellate courts unless we find 
     persuasive evidence that the New York Court of Appeals would reach a different 
     conclusion.”) (internal alterations and quotation marks omitted)); Commissioner v. 
     Boschʹs Estate, 387 U.S. 456, 465 (1967) (stating that “an intermediate appellate state 
     court is a datum for ascertaining state law which is not to be disregarded by a federal 
     court unless it is convinced by other persuasive data that the highest court of the state 
     would decide otherwise” (internal quotation marks and alteration omitted)). 

                                                     23
                                                                                      No. 16‐2465‐cv 
      
      
 1   the  group’s  members,  and  “the  prominence  of  the  group  and  its  individual 

 2   members” in the community.  Brady, 445 N.Y.S.2d at 794‐95; Algarin, 421 F.3d at 

 3   139‐40.  Weighing these factors, we find that Plaintiffs have pled sufficient facts 

 4   to  establish  a  prima  facie  case  that  the  Article  contained  defamatory  statements 

 5   “of  and  concerning”  all  members  of  the  UVA  chapter  of  Phi  Kappa  Psi  at  the 

 6   time the Article was published. 

 7          As an initial matter, the size of the Phi Kappa Psi fraternity at the time of 

 8   Jackie’s  alleged  rape  does  not  present  an  obstacle  to  small  group  defamation 

 9   liability.  “The New York Courts have not set a particular group number above 

10   which  defamation  of  a  group  member  is  not  possible.”    Anyanwu  v.  Columbia 

11   Broad.  Sys.,  Inc.,  887  F.  Supp.  690,  693  (S.D.N.Y.  1995).    While  successful  small 

12   group  defamation  claims  typically  involve  groups  with  twenty‐five  or  fewer 

13   members,  see  Restatement  (Second)  of  Torts  §  564A  cmt.  b  (1977),  New  York 

14   courts  have  allowed  small  group  defamation  claims  to  go  forward  where 

15   plaintiffs  “numbered  at  least  53,”  Brady,  445  N.Y.S.2d  at  788.    Plaintiffs  here 

16   allege that there were fifty‐three members of Phi Kappa Psi at the time of Jackie’s 

17   alleged  rape.    We  thus  agree  with  the  District  Court  that  Phi  Kappa  Psi  is 




                                                   24
                                                                                      No. 16‐2465‐cv 
      
      
 1   sufficiently  small  that  its  members  can  plausibly  claim  that  the  Article’s 

 2   statements defamed each individual member. 

 3          However, we disagree with the District Court’s conclusion that the Article 

 4   did  “not  expressly  or  impliedly  state  that  the  fraternity  required  all  initiates  to 

 5   participate  in  a  rape,  or  impute  any  knowledge  of  such  a  requirement  to 

 6   plaintiffs.”    The  District  Court  erred  by  evaluating  the  Article’s  various 

 7   allegations  against  Phi  Kappa  Psi  in  isolation,  rather  than  considering  them  in 

 8   the context of the Article as a whole.  See Armstrong v. Simon & Schuster, Inc., 85 

 9   N.Y.2d  373,  380  (1995)  (“[T]he  court  must  give  the  disputed  language  a  fair 

10   reading in the context of the publication as a whole.”); Herbert v. Lando, 781 F.2d 

11   298,  307  (2d  Cir.  1986)  (noting  defamation  by  implication  can  occur  where  “[a] 

12   combination  of  individual  statements  which  in  themselves  may  not  be 

13   defamatory  might  lead the  reader to  draw  an  inference  that  is  damaging  to  the 

14   plaintiff”).    Taking  the  allegations  in  the  Article  together,  a  reader  could 

15   plausibly  conclude  that  many  or  all  fraternity  members  participated  in  alleged 

16   gang rape as an initiation ritual and all members knowingly turned a blind eye to 




                                                   25
                                                                                 No. 16‐2465‐cv 
      
      
 1   the  brutal  crimes.    Indeed,  Erdely  suggested  such  an  interpretation  in  her 

 2   Podcast interview.9 

 3         Consider first the description of Jackie’s purported rape.  Not only did nine 

 4   men associated with the fraternity participate in the alleged offense, but several 

 5   made comments—“Don’t you want to be a brother” and “We all had to do it, so 

 6   you do, too”—implying the event was part of an initiation ritual.   

 7         Other  allegations  supported  that  implication.    For  example,  the  Article 

 8   stated that two other female students reported to Jackie that they had been gang‐

 9   raped  at  the  fraternity,  suggesting  that  gang  rapes  regularly  occurred  at  Phi 

10   Kappa  Psi.    Moreover,  the  Article  described  a  decades‐long  “trail”  of  sexual 

11   violence leading back to the fraternity, including a gang rape committed there in 

12   1984.  Connecting the dots, a reader could plausibly conclude that Phi Kappa Psi 

13   had  a  long  tradition  of  requiring  pledges  to  participate  in  gang  rapes  as  a 

14   condition of membership.10   



     9 As discussed below, we find that Erdely’s Podcast statements were themselves non‐
     actionable opinion.  Nevertheless, they show that the Article can reasonably be read as 
     describing a fraternity in which many members committed gang rapes and all members 
     were aware of the crimes.  

     10 Judge Lohier, in his partial dissent, makes no mention of these other allegations of 
     gang rape at Phi Kappa Psi, and instead focuses exclusively on the purported 
     statements made during Jackie’s alleged rape.  To the extent that Judge Lohier believes 
                                                26
                                                                                            No. 16‐2465‐cv 
      
      
 1          A  reader  of  the  Article  could  also  plausibly  conclude  that,  even  if  all 

 2   members  of  Phi  Kappa  Psi  did  not  commit  gang  rape,  they  all  knew  that  their 

 3   fraternity brothers had.  Erdely raised this possibility in the Podcast: “[I]t’s a life 

 4   where  .  .  .  people  are  living  their  lives  very  closely  with  one  another.  .  .  .    [I]t 

 5   seems impossible to imagine that people didn’t know about this.”  Cf. Brady, 445 

 6   N.Y.S.2d  at  787  (finding  small  group  defamation  where  newspaper  opined  that 

 7   “’[i]t  is  inconceivable  to  us  that  so  much  misconduct  could  have  taken  place 

 8   without the guilty knowledge of the unindicted members of the department’”).11  

 9   Because the Article plausibly implied that all fraternity brothers knew about the 

10   alleged rapes, Plaintiffs sufficiently alleged that they were defamed because they 

11   were members of the fraternity at the relevant time.   


     that those statements, taken alone, are insufficient to support a theory of small group 
     defamation, we agree.  But “the court must give the disputed language a fair reading in 
     the context of the publication as a whole.”  Armstrong, 85 N.Y.2d at 380.  Here, that 
     involves reading the statements in the context of the Article’s other allegations of gang 
     rape at Phi Kappa Psi.  

     11 Judge Lohier ignores the nature of the crimes alleged in the Article when he asserts 
     that, under our decision, “individuals who live or work in close proximity may be 
     defamed with ‘guilty knowledge’ whenever one in their midst is falsely accused of 
     misconduct.”  Partial Dissent at 5‐6.  It bears repeating: the Article alleged that no fewer 
     than three gang rapes occurred at Phi Kappa Psi at or around the time Jackie was a 
     student.  Gang rape is not only a heinous crime, it is a heinous crime committed by 
     multiple assailants.  Given the gravity and number of individuals allegedly involved in 
     the offenses, it would indeed be “impossible to imagine” that people did not know 
     about them had they actually occurred.   

                                                      27
                                                                                 No. 16‐2465‐cv 
      
      
 1         Finally,  we  conclude  that  the  size  of  the  university  community  and  the 

 2   prominence  of  Phi  Kappa  Psi  on  campus  support  Plaintiffs’  theory  of  small 

 3   group  defamation.    Under  New  York  law,  a  plaintiff  is  more  likely  to  succeed 

 4   under  a  theory  of  small  group  defamation  in  small  communities  where 

 5   individual  members  are  readily  associated  with  the  defamed  group.    See  Brady, 

 6   445  N.Y.S.2d  at  795.    University  campuses  are  often  intimate  communities 

 7   “’where  people  know  each  other,’”  id.,  and  Plaintiffs  all  alleged  numerous 

 8   instances  in  which  they  were  identified  and  harassed  on  account  of  their 

 9   membership in Phi Kappa Psi.  As such, the prominence of Phi Kappa Psi on the 

10   UVA  campus  also  supports  allowing  Plaintiffs  to  proceed  under  a  theory  of 

11   small group defamation. 

12         In short, we conclude that Plaintiffs have plausibly alleged that the Article 

13   was “of and concerning” them under a theory of small group defamation.12 




       Because we conclude that Plaintiffs can proceed under a theory of small group 
     12

     defamation based on their membership in the UVA chapter of Phi Kappa Psi, we do not 
     reach their alternative argument that they were subject to small group defamation as 
     members who graduated in 2013 by Dean Eramo’s statement that “all the boys involved 
     have graduated.”   

                                                28
                                                                                     No. 16‐2465‐cv 
      
      
 1   D.     The Podcast   

 2          Plaintiffs  also  appeal  the  District  Court’s  dismissal  of  their  defamation 

 3   claim based on the Podcast.  Specifically, Plaintiffs focus on two statements in the 

 4   Podcast  that  they  assert  were  defamatory:  Erdely’s  statement  that  the  Article 

 5   “seem[ed]  to  indicate  that  [Jackie’s  rape]  is  some  kind  of  initiation  ritual”  and 

 6   Erdely’s statement that “it seems impossible to imagine that people didn’t know 

 7   about this . . . .”  Brief for Plaintiffs‐Appellants at 15.  We agree with the District 

 8   Court  that  these  comments  were  entirely  speculative  and  thus  non‐actionable 

 9   Accordingly, Plaintiffs’ claim based on the Podcast was appropriately dismissed.   

10          “Under  New  York  law,  (with  some  exceptions)  statements  that  do  not 

11   purport  to  convey  facts  about  the  plaintiff,  but  rather  express  certain  kinds  of 

12   opinions  of  the  speaker,  do  not  constitute  defamation.”    Sleepy’s  LLC  v.  Select 

13   Comfort  Wholesale  Corp.,  779  F.3d  191,  202  (2d  Cir.  2015)  (emphases  in  original); 

14   see also Gross v. New York Times Co., 82 N.Y.2d 146, 152‐54 (1996).  In discerning 

15   whether  a  statement  is  actionable  under  New  York  law,  the  Court  considers  a 

16   non‐exclusive  list  of  factors  that  includes:  “(1)  whether  the  specific  language  in 

17   issue  has  a  precise  meaning  which  is  readily  understood;  (2)  whether  the 

18   statements are capable of being proven true or false; and (3) whether either the 



                                                  29
                                                                                      No. 16‐2465‐cv 
      
      
 1   full context of the communication in which the statement appears or the broader 

 2   social  context  and  surrounding  circumstances  are  such  as  to  signal  [to]  .  .  . 

 3   readers or listeners that what is being read or heard is likely to be opinion, not 

 4   fact.”    Gross,  82  N.Y.2d  at  153  (internal  quotation  marks  omitted)  (ellipsis  in 

 5   original).    In  conducting  its  analysis,  the  Court  “recognize[s]  and  utilizes[s]  the 

 6   important distinction between a statement of opinion that implies a basis in facts 

 7   which are not disclosed to the reader or listener and a statement of opinion that 

 8   is accompanied by a recitation of the facts on which it is based or one that does 

 9   not  imply  the  existence  of  undisclosed  underlying  facts.”    Id.  (internal  citations 

10   omitted); see also Celle v. Filipino Reporter Enterprises Inc., 209 F.3d 163, 178 (2d Cir. 

11   2000).   

12          Although  Erdely’s  Podcast  statements  related  to  matters  that  could  be 

13   proven  or  disproven,  her  remarks  were  readily  identifiable  as  speculation  and 

14   hypothesis.    For  example,  when  discussing  whether  other  fraternity  members 

15   knew  about  Jackie’s  purported  rape,  she  began  by  saying,  “I  would  speculate 

16   that . . .” and later stated “it seems impossible to imagine . . . .”  JA‐26.  It is true 

17   that a statement of fact will not be transformed into a statement of opinion solely 

18   by use of language expressing uncertainty or qualification.  See Gross, 82 N.Y.2d 



                                                   30
                                                                                   No. 16‐2465‐cv 
      
      
 1   at  154.    Here,  however,  the  Podcast  statements  clearly  represent  Erdely’s 

 2   interpretation  of  the  Article  based  on  the  words  in  the  Article  and  general 

 3   knowledge  about  what  it  was  “probably”  like  to  live  in  a  fraternity  house;  the 

 4   statements do not imply that Erdely’s view is based on any undisclosed facts.  See 

 5   Levin v. McPhee, 119 F.3d 189, 197 (2d Cir. 1997) (“Though some statements may 

 6   be  characterized as hypothesis  or  conjecture,  they  may yet  be  actionable  if  they 

 7   imply  that  the  speaker’s  opinion  is  based  on  the  speaker’s  knowledge  of  facts 

 8   that are not disclosed to the reader.  On the other hand, if a statement of opinion 

 9   either discloses the facts on which it is based or does not imply the existence of 

10   undisclosed facts, the opinion is not actionable.” (internal citations omitted)).   

11                                       CONCLUSION 

12          For the aforementioned reasons, the judgment below is AFFIRMED in part 

13   insofar  as  the  District  Court  dismissed  Plaintiffs’  claims  arising  from  Erdely’s 

14   comments  in  the  Podcast  and  Plaintiff  Hadford’s  individual  claims,  and 

15   REVERSED  in  part  insofar  as  the  District  Court  dismissed  Plaintiffs  Elias’s  and 

16   Fowler’s  individual  claims  and  all  Plaintiffs’  claims  under  a  theory  of  small 

17   group  defamation.    We  REMAND  this  case  for  further  proceedings  consistent 

18   with this opinion. 



                                                 31
 1   LOHIER, Circuit Judge, concurring in part and dissenting in part: 

 2         The majority opinion now permits every Phi Kappa Psi fraternity 

 3   member to hold Rolling Stone liable under New York defamation law for 

 4   publishing an article even though it is a “close call” that the only members 

 5   arguably referenced in the article have a claim.  Until this error is corrected by 

 6   the New York Court of Appeals, publishers should beware.   

 7         Before explaining the error in greater detail, let me start with the many 

 8   areas where I agree with the majority.  While it is a close call, I am persuaded 

 9   by and concur in the majority’s opinion insofar as it concludes that fraternity 

10   members Elias and Fowler plausibly alleged that the Rolling Stone article 

11   reasonably could be interpreted to be “of and concerning” them.  I also agree 

12   that we should affirm the District Court’s dismissal of Hadford’s primary 

13   defamation claim even though, as the majority points out, the plausibility 

14   threshold is exceedingly low.  See Anderson News, L.L.C. v. Am. Media, Inc., 

15   680 F.3d 162, 184–85 (2d Cir. 2012).  As to all three plaintiffs, the “of and 

16   concerning” standard that ultimately compels these varying results is well 

17   established in New York law, long familiar to our Court, and relatively 

18   cleanly applied in this case.  
 1         Unfortunately, I have to part ways with the majority on whether the 

 2   allegations in this case also support the plaintiffs’ claims of small group 

 3   defamation as a matter of New York law.  It is not at all clear that these claims 

 4   can survive even under our lenient plausibility standard.   

 5         New York State courts have on occasion recognized what has variously 

 6   been called the small group libel or group defamation doctrine.  See Three 

 7   Amigos SJL Rest., Inc. v. CBS News Inc., 28 N.Y.3d 82, 87 (2016); see also 1 

 8   Robert D. Sack, Sack on Defamation: Libel, Slander, and Related Problems 

 9   § 2:9.4, at 2‐158–66 (5th ed. 2017).  Only one appellate court, decades ago in 

10   Brady v. Ottaway Newspapers, Inc., 445 N.Y.S.2d 786 (2d Dep’t 1981), has 

11   tried to define how we might evaluate such a claim.  In doing so, the 

12   Appellate Division recognized that the facts in that case landed on the outer 

13   edges of the doctrine and suggested not factors so much as a broad 

14   framework to explain the doctrine.  But however the doctrine is defined 

15   under New York law, here the alleged facts and claimed defamatory 

16   statement fall even further afield, for reasons to which I now turn.   

17         First, as we have previously explained in affirming the dismissal of a 

18   complaint premised on the small group defamation doctrine, “[t]he claim that 


                                             2 
 1   the Appellate Division allowed in Brady concerned a statement made against 

 2   all members of the group.”  Algarin v. Town of Wallkill, 421 F.3d 137, 140 (2d 

 3   Cir. 2005).  Here, whatever the Rolling Stone article may imply, the complaint 

 4   fails to allege that the article itself refers to all of the fraternity members as 

 5   complicit either in committing gang rapes or in the knowledge that they 

 6   routinely occurred.  Instead, the complaint relies on reading the article in 

 7   conjunction with Erdely’s interview, which, according to the majority, 

 8   “show[s] that the Article can reasonably be read as describing a fraternity in 

 9   which many members committed gang rapes and all members were aware of 

10   the crimes.”  Majority Op. at 26 n.9; see also id. at 27–28.  To the extent that 

11   the article implicates “some” or even “many” rather than “all” of the 

12   members as rapists, we suggested in Algarin that it is not actionable under 

13   the small group defamation doctrine.  See 421 F.3d at 140.  And to the extent 

14   that the article remotely suggests that “all” of the members knew of one or 

15   more rapes, Erdely herself indicated that this interpretation is unreasonable, 

16   correcting her suggestion that all of the brothers had guilty knowledge by 

17   admitting “maybe not everybody” would have known of a rape, given that 

18   Phi Kappa Psi is a “fairly large fraternity.”  Joint App’x 26.   


                                               3 
 1         Second, even if Brady’s standard clearly applied to this case, I am not 

 2   persuaded by the majority opinion’s references to university campuses as 

 3   “intimate communities” and Phi Kappa Psi as sufficiently prominent “on the 

 4   UVA campus” to support the plaintiffs’ theory.  Majority Op. at 28.  While I 

 5   agree that universities can be “intimate,” it is not at all clear that the New 

 6   York Court of Appeals would accept the analogy between police officers in a 

 7   small town and fraternity brothers on a university campus.  Nor am I 

 8   convinced that the Court of Appeals would adopt the factors set forth in 

 9   Brady (whether the plaintiffs are part of an intimate community and are 

10   “prominent” within that community, among others) as part of the “intensity 

11   of suspicion” test that Brady employs, rather than some other factors (or even 

12   an altogether new test) yet to be devised.  445 N.Y.S.2d at 792–95. 

13         For that reason, I proposed to my colleagues that we certify the 

14   question of small group defamation to the New York Court of Appeals, rather 

15   than rely on one New York Appellate Division case (even one cited by the 

16   Court of Appeals for another reason, see Three Amigos, 28 N.Y.3d at 87).  

17   This is an important area of New York policy that we have previously 

18   acknowledged “presents ‘thorny questions.’”  Algarin, 421 F.3d at 139 


                                              4 
 1   (quoting 1 Robert D. Sack, Sack on Defamation: Libel, Slander, and Related 

 2   Problems § 2.9.4.1, at 2‐134 (3d ed. 2005)).  Even with the benefit of Brady, we 

 3   have observed that it is unclear how “rigorous or lenient the standards might 

 4   be for permitting a member of a group to complain about defamatory 

 5   statements directed at the group.”  Id. at 140.  Under similar circumstances, 

 6   where there are virtually no State appellate decisions on an issue, or where 

 7   the decisions that exist are distinguishable in a relevant and important way, 

 8   and where we have no precedent of our own, we have certified the question.  

 9   See, e.g., Doe v. Guthrie Clinic, Ltd., 710 F.3d 492, 497–98 (2d Cir. 2013).  Here, 

10   though, the majority opinion not only relies on a distinguishable case,1 but 

11   extends the doctrine by holding that individuals who live or work in close 

12   proximity may be defamed with “guilty knowledge” whenever one in their 


     1
      In Brady, twenty‐seven Newburgh City police officers brought a libel action 
     against a newspaper that printed an editorial about the reorganization of the 
     city’s police department.  See 445 N.Y.S.2d at 787.  The editorial discussed 
     past accusations of criminal activity levied against other members of the 
     police department, and then added the following:  “[T]he entire department 
     was under a cloud.  It is inconceivable to us that so much misconduct could 
     have taken place without the guilty knowledge of the unindicted members of 
     the department.  If so, they all were accessories after the fact, if not before and 
     during.”  Id. (emphasis added).  The plaintiffs were among the fifty‐three 
     police officers who were not charged with any criminal activity.  Id. at 788.


                                              5 
 1   midst is falsely accused of misconduct.  Majority Op. at 27.  Whether New 

 2   York defamation law protects them is a policy issue for the New York State 

 3   courts or legislature to decide, not us.   

 4         In refusing to certify the question, my colleagues in the majority cite to 

 5   Cornejo v. Bell, 592 F.3d 121 (2d Cir. 2010), which, they say, obliges us to 

 6   apply the law as interpreted by a single New York intermediate court.  

 7   Cornejo does no such thing.  First, in contrast to this case, the factual situation 

 8   in Cornejo was “comparable to” the situation in the single Appellate Division 

 9   case on which it relied.  592 F.3d at 130.  Second, the majority’s central reason 

10   for not certifying ultimately traces back to our decision in Pahuta v. Massey‐

11   Ferguson, Inc., 170 F.3d 125 (2d Cir. 1999), which we cited in Cornejo.  In 

12   declining to certify the State law question in Pahuta, however, we pointed to 

13   the existence of multiple relevant New York intermediate court decisions—

14   not, as here, one inapposite case.  Recognizing Cornejo for the thin reed that it 

15   is, my colleagues, in an amended opinion, now also cite to the Supreme 

16   Court’s decision in Commissioner v. Estate of Bosch, 387 U.S. 456 (1967), as 

17   additional support for their refusal to certify.  Their citation to this decision, 

18   which was issued decades before our certification procedures with the New 


                                               6 
 1   York Court of Appeals were established, leaves me scratching my head.  In 

 2   that case, the Supreme Court acknowledged that a federal court “may not be 

 3   bound even by an intermediate state appellate court ruling.”  Bosch, 387 U.S. 

 4   at 465.  Seven years after Bosch, moreover, the Supreme Court touted 

 5   certification, then in its infancy, as a procedure that, “in the long run, save[s] 

 6   time, energy, and resources and helps build a cooperative judicial 

 7   federalism.”  Lehman Bros. v. Schein, 416 U.S. 386, 391 (1974).  For these 

 8   reasons, we should have sought guidance from the New York Court of 

 9   Appeals.   

10         Without the ability to certify, I would hold that the District Court 

11   properly dismissed the small group defamation claim.  To explain, let me 

12   return to the specific allegations and claim actually made in this case.  Relying 

13   primarily on two statements from the article—“Don’t you want to be a 

14   brother” and “We all had to do it, so you do, too”—the plaintiffs claim that 

15   the article alleged that gang rape was an initiation ritual or a condition of 

16   membership in Phi Kappa Psi, and that all members had “guilty knowledge” 




                                              7 
 1   of the specific alleged rape described in the article.2  Therefore, the plaintiffs 

 2   claim, all the men who were Phi Kappa Psi members at the time the rape 

 3   purportedly occurred were defamed.  The majority accepts this claim.  As the 

 4   District Court explained, however, the plaintiffs read too much into these 

 5   words and rely on an interpretation that is untenable (and yes, implausible) 

 6   when the statements are examined in the context of the article.  Under New 

 7   York law it is well established that “innuendo . . . may not enlarge upon the 

 8   meaning of words so as to convey a meaning that is not expressed.”  Tracy v. 

 9   Newsday, Inc., 5 N.Y.2d 134, 136 (1959).  Words “cannot be made 

10   [defamatory] by a strained or artificial construction.”  Golub v. Enquirer/Star 

11   Grp., 89 N.Y.2d 1074, 1076 (1997) (quotation marks omitted).  Here, the 


     2
      The complaint in this case also alleges that the article referred to two other 
     female students who asserted that they were “Phi Kappa Psi gang‐rape 
     victims” around the time of the alleged rape that is the main focus of the 
     article.  Joint App’x 25–26, 50.  Even these additional statements alleged in the 
     complaint fall short of supporting a claim of small group defamation.  The 
     majority suggests that I ignore the article’s additional description of a 
     “decades‐long ‘trail’ of sexual violence leading back to the fraternity, 
     including a gang rape committed there in 1984.”  Majority Op. at 26 & n.10.  
     But in assessing the plaintiffs’ small group defamation claim, I, unlike the 
     majority, rely on the actual allegations and limited claims in their complaint, 
     which point only to the article’s references to the three recent rapes, not a long 
     “trail” of past rapes.  


                                              8 
1   plaintiffs’ proffered interpretation is entirely unsupported by either the plain 

2   text of the statements or the text read in the context of the article as a whole.  

3   Though the article discussed issues of sexual assault on college campuses 

4   generally (including at the University of Virginia and Phi Kappa Psi), it 

5   focused largely on one specific alleged rape.  Interpreting the article to mean 

6   that all members of the fraternity were either aware of or committed acts of 

7   rape warps the language beyond its plausible meaning and surrounding 

8   context.   

9          I therefore concur in part and respectfully dissent in part.    

                                               

                                               




                                             9